Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments filed on 07/27/2022, wherein: claims 1, 3, 5, 11, 15, 17, and 20 have been amended. No new claims have been added. Claims 1-3, 5, 7-18, and 20 are pending accordingly. 
Response to Arguments
Applicant's arguments filed on 07/27/2022 with respect to the 103 rejections of claims 1-3, 5, 7-18, and 20 have been fully considered but they are not persuasive.
The applicant argues that: “Although Lynch teaches comparing the experienced curvature and a geometric-based curvature and flagging low reliability travel segments, Lynch is silent towards the feature of "providing the flagged road geometry as an output for identifying the map error", as claimed in claim 1. Rather Lynch uses the difference data calculated from the geometry-based and experienced curvature data to determine differences for a variety of situations including as related to travel segments such as one or more roundabouts, free-form travel areas, lane change areas, merge areas, object avoidance areas, and/or other like problem areas: The examiner respectfully disagrees with this argument. As specified in the 103 rejection below, Lynch discloses providing the flagged road geometry as an output for identifying the map error on a presentation module; and providing a warning message to a plurality of navigation devices based on the flagged road geometry in Fig. 12 which displays an error warning, flag for the driver that there is uncertain terrain ahead (the uncertain terrain is broadly interpreted to be a map error identified in view of the claim language). In addition to that, by virtue of the fact that Lynch discloses a comparison between the two curvatures, this implies by default that a map error is identified, thus, the flag and/or warning that shows or outputs a resultant of this comparison, is also for the purpose of identifying or outputting the map error. Furthermore, paragraph [0040] specifies that the system 100 comprises an autonomous vehicle 101 configured with at least one user equipment (UE) 103 including a vehicle configuration module 105 that provides functions related to determining differences between an experienced curvature and a geometric based curvature for the autonomous vehicle 101”, whereas paragraph [0070] recites “at least one user”, all of which imply the fact that there are more than one user and/or multiple navigation devices (UE 103) such that the message (similar to the one provided in Fig. 12) may be provided to the plurality of devices and/or users. 
The applicant also argues that: Dorum does not overcome the shortcoming of Lynch and like Lynch, Dorum is also silent towards the feature of "providing the flagged road geometry as an output for identifying the map error", as recited in claim 1: The examiner respectfully disagrees with this argument because the purpose of modifying Lynch in view of Dorum is to be able to provide, estimate, or calculate a second curvature using spline method. Therefore, Dorum is not required to teach providing the flagged road geometry as an output because, as discussed in the paragraph above, is disclosed by Lynch. 
Therefore, the prior art rejection of claims 1-3, 5, 7-18, and 20 is maintained according to the rationale above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LYNCH (US20160178381A1) in view of Dorum (US 20120078867A1).  
Regarding claim 1, 11, and 16 LYNCH discloses a method for identifying a map error based on road curvature comprising: 
determining a first road curvature for a map location based on a road geometry represented in digital map data ([0036]; [0037]: “geometrical map data based purely on the map route”; [0038]: “determines the geometry-based curvature of road segments using available map data and/or network information to designate the path of the road as received.”; [0065]; First road curvature: Geometry-based curvature)
determining a second road curvature for the map location based on location trace data collected from one or more location sensors of a plurality of vehicles using statistical method ([0038]: “the system 100 processes information from a network such as crowd source data or sensor data from one or more vehicles to designate an experienced curvature”; [0056]; [0064]; Second road curvature= experienced road curvature; “an experienced curvature may be calibrated using one or more of a number of techniques including averaging the aggregated curvatures or grouping curvature datasets into clusters based on relative frequencies and then determining the experienced curvature using selection algorithms or other like process inputs”). 
determining a difference between the first road curvature and the second road curvature ([0066]);
flagging the road geometry represented in the digital map data based on the difference between the first road curvature and the second road curvature exceeds a threshold ([0066]; [0073]: “cause an assignment of an unstable control flag to locations within the travel segments associated with the differences that are above a difference threshold value”); 
providing the flagged road geometry as an output for identifying the map error presentation module; providing a warning message to a plurality of navigation devices based on the flagged road geometry (Fig. 12; [0040]: “FIG. 1, the system 100 comprises an autonomous vehicle 101 configured with at least one user equipment (UE) 103 including a vehicle configuration module 105 that provides functions related to determining differences between an experienced curvature and a geometric based curvature for the autonomous vehicle 101”; [0070]: “at least one user” [0086]; Fig. 1; Fig. 12: Displaying that there is “uncertain terrain ahead”).
However LYNCH does not specifically state determining the first road curvature using spline method. 
On the other hand, Dorum teaches determining the first road curvature using spline method (Fig. 1; Fig. 3; [0010]: “A method and system for representing multiple aspects road properties with a single multi-dimensional parametric spline curve is disclosed”; [0030]: “With splines, map features, including curving road portions, are represented by polynomial equations whose coefficients have been determined so as to generate curves that match the shapes of the geographic features with the desired degree of accuracy”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the LYNCH reference with the features in the Dorum reference, to identify the first road curvature using spline method. Using splines provide the advantage of generating curves that match the shapes of the geographic features with the desired degree of accuracy, as denoted by Dorum ([0030]).
Regarding claim 2, 14, and 17 LYNCH discloses the output is provided for further inspection of the flagged road geometry for the map location in the digital map data (Fig. 12: prompting the user to switch to manual control; [0070]).
Regarding claim 3, 15, and 18 LYNCH discloses: 
assigning a low confidence accuracy label to the flagged road geometry for the map location in the digital map data upon determining that the difference between the first road curvature and the second road curvature exceeds the threshold ([0066]: “Relative confidence of reliability”; “This confidence can be determined based on a difference threshold value, which assigns high confidence to similar geometry-based and experienced curvatures and low confidence to disparate road curvatures when the difference value is greater than the aforementioned threshold”).
Regarding claims 5 and 20, LYNCH discloses interpolating the first road curvature the second road curvature determined using the statistical method, or a combination thereof for the map location to compare the first road curvature and the second road curvature at the map location ([0044]; [0063]; Fig. 3, Steps 301-307).
However, LYNCH does not specifically state determining the first road curvature using spline method. 
On the other hand, Dorum teaches determining the first road curvature using spline method (Fig. 1; Fig. 3; [0010]: “A method and system for representing multiple aspects road properties with a single multi-dimensional parametric spline curve is disclosed”; [0030]: “With splines, map features, including curving road portions, are represented by polynomial equations whose coefficients have been determined so as to generate curves that match the shapes of the geographic features with the desired degree of accuracy”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the LYNCH reference with the features in the Dorum reference, to identify the first road curvature using spline method. Using splines provide the advantage of generating curves that match the shapes of the geographic features with the desired degree of accuracy, as denoted by Dorum ([0030]).
Regarding claim 7, LYNCH discloses wherein the first curvature and the second curvature are determined with respect to a direction of motion at the map location (Fig. 7).
Regarding claim 8, LYNCH discloses the difference between the first road curvature and the second road curvature is determined based on a statistical measure ([0039]:” The difference between the geometry-based route and the experienced-based route is determined to be greater than a threshold value and therefore significant for designation as an area of possible error”; comparing the difference (i.e. the error) between the two curvatures, with the threshold is a statistical measure, i.e. difference between curvatures – Threshold > 0 when the difference exceeds the threshold for example).
Regarding claim 10, LYNCH discloses the road geometry in the digital map is created by scanning or surveying the map location ([0042]; [0043]).
Regarding claim 12, LYNCH discloses the first road curvature determination process determines the first road curvature based on a road geometry represented in digital map data ([0036]; [0037]: “geometrical map data based purely on the map route”; [0038]: “determines the geometry-based curvature of road segments using available map data and/or network information to designate the path of the road as received.”; [0065]; First road curvature: Geometry-based curvature).
Regarding claim 13, LYNCH discloses the second road curvature determination process determines the second road curvature based on location trace data collected from one or more location sensors of a plurality of vehicles ([0038]: “the system 100 processes information from a network such as crowd source data or sensor data from one or more vehicles to designate an experienced curvature”; [0056]; [0064]; Second road curvature= experienced road curvature). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over LYNCH and Dorum in further view of NPL titled “Error Analysis and Methods for Estimating Errors in Position, Velocity, and Acceleration Data”. 
Regarding claim 9, LYNCH does not explicitly state that the statistical measure further accounts for a statistical uncertainty, a systematic uncertainty, or a combination thereof associated with determining the first road curvature, the second road curvature, or a combination thereof.
On the other hand, the NPL reference cited herein (Error Analysis and Methods for Estimating Errors in Position, Velocity, and Acceleration Data, 1971) teaches that the statistical measure further accounts for a statistical uncertainty, a systematic uncertainty, or a combination thereof associated with determining the first road curvature, the second road curvature, or a combination thereof (Page 7, Section 3.0, Eq. 3.0.1: The error by definition comprises a random error component and a systematic error (i.e. uncertainty) component; The value by which the difference differs from the threshold limit (difference – threshold) is an error, which by default takes these uncertainties (random and systematic) into consideration).
It would have been obvious for someone with ordinary skill in the art to modify the LYNCH reference and incorporate the teachings of the NPL reference (Error Analysis and Methods for Estimating Errors in Position, Velocity, and Acceleration Data) in order to better account for uncertainties and discrepancies in the system and measurements. This will provide a more accurate evaluation of the road curvatures obtained from the system.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669